Whitaker, Judge,
dissenting:
I cannot agree with the opinion of the majority. This suit is based on a claim for pier demurrage, which is independent of the maritime contracts under which the carriers delivered the goods to New York.
Under the maritime contracts and the lawfully effective tariffs, the carriers allowed the United States, as consignee, a reasonable period of “free time” after the goods were discharged upon the pier, during which time the United States could take possession and remove the goods without incurring any additional charges. This so-called “free time” was an obligation of the maritime contracts since it is in effect an incident of the carriers’ duty to make delivery. There is no doubt that a breach of contract which occurs during the period of “free time” is to be remedied solely by a court of admiralty. North American Smelting Co. v. Moller SS. Co., 103 F. Supp. 447.
But once the carrier has allowed the consignee a reasonable time to accept delivery, its obligation under the mari*145time contract has been discharged and the obligation of the consignee to pay demurrage for further time is not an incident of that contract. The carriers’ duty was to provide a time during which the consignee could accept the goods; this duty did not give rise to a promise to store the goods with or without charge until the consignee saw fit to accept delivery.